DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 11/30/2021 in which claims 1-29, 34, and 40 have been canceled, claims 30 and 48-49 have bene amended.  Thus, the claims 30-33, 35-39, and 41-49 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-33, 35-39, and 41-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating an order to buy or sell at a particular price without significantly more. 
Claim 30 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 30 recites a series of steps, e.g., controlling, by at least one processor of a computer: displaying, over a communication network, on a display of a remote computing device, a plurality of bid prices along a first axis and a plurality of ask prices along a second axis, and an indication of an inside market among the bid and ask prices in a central display location along the first and second axes; in response to the inside market changing from a first of the plurality of bid prices and a first of the plurality of ask prices to at least one of a second of the plurality of bid prices and a second of the plurality of ask prices, displaying, over the communication network, on the display of the remote computing device, the indication of the inside market in a second location along the first and second axes corresponding to a display location of the at least one of the second of the plurality of bid prices the communication network, real time trade information indicating market activities including a first market activity; and automatically, in real time in response to the change to the inside market, over the communication network, shifting at least one of the plurality of bid prices along the first axis of the display and the plurality of ask prices along the second axis of the display, the shifting comprising: displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at a third location at least part of a way between the second location and the central display location, the third location being different than the second and central display locations; and displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at the central display location, wherein the shifting of the at least one of the plurality of bid prices and the plurality of ask prices (i) is at a varying speed including a first speed before a first market activity occurs and a second speed different from the first speed after the first market activity occurs and (ii) substantially continuously in real time maintains the display location of the indication of the inside market at or near the central display location; wherein the display includes a pointer associated with a mouse; and controlling by the at least one processor of a computer further comprising: when the inside market changes at a time when the pointer is pointing to one of the prices on one of the axes, as the shifting of the plurality of bid and ask prices occurs, maintaining the pointer at the pointed-to price by repositioning the pointer on the display; in response to receiving a click from the mouse, generating an order to buy or sell at the pointed-to price.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating an order to buy or sell at a particular price, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and thus recite an abstract idea.  The limitations of one processor of a computer, a communication network, a display of a computing device, and a mouse do not necessarily Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one processor of a computer, a communication network, a display of a computing device, and a mouse are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer.  The presence of a generic computer does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 30 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of one processor of a computer, a communication network, a display of a computing device, and a mouse are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in  a generic computer environment (Step 2B: NO).  Thus, the claim 30 is not patent eligible.
Dependent claims 31-33, 35-39 and 41-47 further define the abstract idea that is present in their respective independent claim 30 and hence correspond to a Certain Methods of Organizing Human Activity.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 31-33, 35-39 and 41-47 are directed to an abstract idea.  Thus, the claims 30-33, 35-39 and 41-47 are not patent eligible.
Step 1: YES).
The claim 49 is directed to a system comprising a server computer adapted to distribute, over a communication network, a plurality of bid and ask prices associated with an item to a plurality of bid and ask prices associated with an item to a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, the server computer including at least one processor configured to control to: displaying, over the communication network, on a display of at least one of the workstations as a remote computing device a plurality of bid prices along a first axis and a plurality of ask prices along a second axis, including an indication of the inside market among the bid and ask prices in a central display location along the first and second axes; in response to the inside market changing from a first of the plurality of bid prices and a first of the plurality of ask prices to at least one of a second of the plurality of bid prices and a second of the plurality of ask prices, displaying, over the communication network, on the display, the indication of the inside market in a second location along the first and second axes corresponding to a display location of the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, the second location being different than the central display location; receiving, over the communication network, real time trade information indicating market activities including a first market activity; and automatically, in real time in response to the change to the inside market, over the communication network, shifting at least one of the plurality of bid prices along the first axis of the display and the plurality of ask prices along the second axis of the display, the shifting comprising: displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at a third location at least part of a way between the second location and the central display location, the third location being different than the second and central display locations; and displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at the central display location, wherein the shifting of the least one of the plurality of bid prices and the plurality of ask prices maintains the display location of the indication of the inside market at or near the central display location, the shifting being (i) is at a varying speed including a first speed before a first market activity occurs and a second speed different from the first speed after the first market activity occurs and (ii) substantially continuous in real time to appear visually smooth; and substantially at the same time as shifting the plurality of bid and ask prices, maintaining a display pointer associated with an input device to point at the same price on one of the axes as the pointer pointed to before the change in the inside market, by in real time repositioning the input device pointer on the display; wherein the display includes a pointer associated with a mouse; and the at least one processor is further configured to: when the inside market changes at a time when the pointer is pointing to one of the process on one of the axes, as the shifting of the plurality of bid and ask prices occurs, maintaining the pointer at the pointer-to price by repositioning the pointer on the display; and in response to receiving a click from the mouse, generating an order to buy or sell at the pointer-to price.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating an order to buy or sell at a particular price, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and thus recite an abstract idea.  The limitations of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, an input device, and a mouse do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 49 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, an input device, and a mouse are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer.  The presence of a generic computer does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 49 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 49 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, an input device, and a mouse are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 49 is not patent eligible.
Similar arguments can be made for independent claim 48 and hence the claim 48 is rejected on similar grounds as claim 49.
Response to Arguments
Applicant's arguments filed dated 11/30/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 30-33, 35-39 and 41-49 under 35 U.S.C. 101, Applicant states that under the first step, the claims do not recite an abstract idea.  Applicant states under the First Step that the Office Action provides no evidence that the claims as presently pending recite an economic practice that is fundamental.  Applicant then describes that the instant application is directed to an improvement to the prior art that has no “pre-electronic trade analog.”  
Examiner respectfully disagrees and notes that the claim recites various limitations that recite an abstract idea of generating an order to buy or sell at a particular price.  Generating an order to buy or sell at a particular price is nothing more than placing an order based on displayed market information, which has been identified as a fundamental economic practices or principles. and thus abstract in nature.  Thus, the claim clearly recites an abstract idea.  Applicant’s arguments regarding improvement to the prior art are not considered under Step 2A in determining whether the claim recites an abstract idea.  These arguments will be addressed under Step 2A, Prong Two.
	Applicant states that under the Second Step, the alleged abstract idea is integrated into a practical application.  Applicant states that claim 30, 48, and 49 recite an UNCONVENTIONAL WAY to generate an order.  There is no evidence presented that claims 30, 48, and 49 are conventional.  As such, claims 30, 48, and 49 do not simply recite an abstract business relationship, but rather a practical application of selecting a price in an interface where the objects representing the prices are moving that is advantageous over the prior art.  Applicant also states that the claims are replete with recitations of particular machines that are integral to the claims, including user interface module of an electronic trading platform, user preferences module, financial information module, and search module.  Applicant also states that there are numerous limitations that describe how the display is changed.
Examiner respectfully disagrees and notes that generating an order is an abstract concept and generating an order makes use of computer to implement the abstract idea.  There is no technology or technical improvement as a result of generating an order no matter how unconventional the process of generating an order is.  If there is an improvement, it is to an abstract idea and not to technology.  Improvement to an abstract idea does not integrate the abstract idea into a practical application.  Examiner notes that it is important to note that a general-purpose computer that applies a judicial exception (as is the case with the claimed invention), such as an abstract idea, by use of conventional computer function does not qualify as a particular machine (see MPEP 2106.05(b)(I)).  Presenting different information via a user interface on a display does not result in any improvement to the user interface.  Presenting or displaying information is an abstract concept and presenting or displaying information on a user interface of a display is nothing more than applying the abstract idea on a user interface of a display without offering any technological improvement to the user interface of the display.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Step 2B, Examiner notes that Applicant does not present any specific arguments with respect to “significantly more” except that Applicant summarizes the arguments presented above under Step One and Two and states that the Office Action’s findings are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693